Case 4:21-cv-01683 Document 1-3 Filed on 05/21/21 in TXSD Page 1 of 10

                 2021-27479 / Court: 269




                                                                   EX. B
Case 4:21-cv-01683 Document 1-3 Filed on 05/21/21 in TXSD Page 2 of 10




                                                                   EX. B
Case 4:21-cv-01683 Document 1-3 Filed on 05/21/21 in TXSD Page 3 of 10




                                                                   EX. B
Case 4:21-cv-01683 Document 1-3 Filed on 05/21/21 in TXSD Page 4 of 10




                                                                   EX. B
Case 4:21-cv-01683 Document 1-3 Filed on 05/21/21 in TXSD Page 5 of 10




                                                                   EX. B
     Case 4:21-cv-01683 Document 1-3 Filed on 05/21/21 in TXSD Page 6 of 10                       5/18/2021 8:39 AM
                                                                       Marilyn Burgess - District Clerk Harris County
                                                                                            Envelope No. 53535483
                                                                                                      By: Iliana Perez
                                                                                           Filed: 5/18/2021 8:39 AM


                                  CAUSE NO. 2021-27479

VERONICA GARCIA GONZALEZ                         §       IN THE DISTRICT COURT OF
                                                 §
v.                                               §       HARRIS COUNTY, TEXAS
                                                 §
FAMILY DOLLAR STORES OF TEXAS,                   §
LLC                                              §       269TH JUDICIAL DISTRICT

            DEFENDANT’S ORIGINAL ANSWER AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, FAMILY DOLLAR STORES OF TEXAS, LLC, Defendant in

the above-entitled and numbered cause, and for answer to the Plaintiff’s pleadings on file

herein, would respectfully show unto the Court as follows:

                                        A.
                                  GENERAL DENIAL

       1.     Defendant asserts a general denial as is authorized by Rule 92 of the Texas

Rules of Civil Procedure, and respectfully request that Plaintiff be required to prove the

charges and allegations against this Defendant by the evidence as is required by the laws

of the State of Texas.

                                      B.
                             AFFIRMATIVE DEFENSES

       1.     Defendant contends that the Plaintiff may have failed to use ordinary care

for her safety and, therefore, the Plaintiff may have contributed to the incident in

question. In this regard, the Plaintiff failed to keep a proper lookout. Thus, Defendant

contends that the Plaintiff may have been the sole cause of the incident, or in the

alternative, the Plaintiff’s negligence should serve to reduce any recovery of the Plaintiff

                                             1

                                                                                          EX. B
     Case 4:21-cv-01683 Document 1-3 Filed on 05/21/21 in TXSD Page 7 of 10




in proportion thereto.

       2.     If Plaintiff is claiming loss of income or earning capacity, Defendant pleads

the defense set forth in Tex. Civ. Prac. & Rem. Code Section 18.091, requiring Plaintiff

to prove her loss or earnings and/or loss of earning capacity in the form which represents

her net loss after reduction for income tax purposes or unpaid tax payments or unpaid tax

liability on said loss of earnings claim pursuant to any federal income tax law. Tex. Civ.

Prac. & Rem. Code § 18.091. Additionally, Defendant requests the Court to instruct the

jury as to whether any recovery for compensatory damages sought by the Plaintiff, if any,

are subject to federal and state income taxes.

       3.     Additionally, to the extent Plaintiff’s medical special damages exceed the

amount actually paid on Plaintiff’s behalf, Defendant asserts the statutory defense set

forth in Section 41, et seq., of the Texas Civil Practice & Remedies Code. Thus, the

recovery of any medical or health care benefit is limited to the amounts actually paid or

incurred by the Plaintiff or on the Plaintiff’s behalf.

       4.     Defendant further pleads, if such be necessary, and pleading in the

alternative that Defendant did not proximately cause any of the alleged damages or harm

claimed by Plaintiff. Defendant also pleads, if such be necessary, and pleading in the

alternative that any alleged damages or harm claimed by Plaintiff were not legally

foreseeable and were solely caused by superseding and intervening events. Plaintiff’s

claims are barred, in whole or in part, because Defendant’s conduct did not cause,

proximately, solely, or solely proximately the alleged injuries or damages claimed by

Plaintiff.

                                               2

                                                                                    EX. B
    Case 4:21-cv-01683 Document 1-3 Filed on 05/21/21 in TXSD Page 8 of 10




       5.     Defendant also contends that the Plaintiff’s present complaints may be the

result of a new and independent cause.

       6.     Defendant further contends that Plaintiff’s present complaints are the result

of pre-existing and degenerative conditions.

       7.     Defendant further contends that Plaintiff’s claims may be barred because

the condition about which Plaintiff complains was open and obvious.

                                         C.
                               RIGHT TO SUPPLEMENT

       8.     Defendant respectfully reserves the right at this time to amend this Original

Answer to the Plaintiff’s allegations after said Defendant has had the opportunity to

investigate more closely these claims, as is the right and privilege of said Defendant

under the Rules of Civil Procedure and the laws of the State of Texas.

                                       D.
                              DISCOVERY DOCUMENTS

       9.     By way of further Answer, Defendant hereby gives actual notice to the

Plaintiff, that any and all documents produced during discovery may be used against the

party Plaintiff, if any, at any pre-trial proceeding and/or trial of this matter without the

necessity of authenticating the document. This notice is given pursuant to Rule 193.7 of

the Texas Rules of Civil Procedure.

                                            E.
                                       JURY DEMAND

       10.    Defendant herein demands a trial by jury on all contested fact issues. On

this date, a jury fee has been paid.


                                               3

                                                                                    EX. B
    Case 4:21-cv-01683 Document 1-3 Filed on 05/21/21 in TXSD Page 9 of 10




       WHEREFORE, PREMISES CONSIDERED, the above-named Defendant,

FAMILY DOLLAR STORES OF TEXAS, LLC, having fully answered herein, prays

that Plaintiff take nothing by reason of this suit, and that Defendant be discharged.

Defendant prays further that all court costs expended or incurred in this cause be

assessed and taxed against Plaintiff, and for all such other and further relief, both

general and special, at law and in equity, to which Defendant may show itself justly

entitled.

                                       Respectfully submitted,

                                       GERMER, PLLC



                                       By:
                                             ROBIN N. BLANCHETTE
                                             State Bar No. 24045509
                                       America Tower
                                       2929 Allen Parkway, Suite 2900
                                       Houston, Texas 77019
                                       Telephone: (713) 650-1313
                                       Facsimile: (713) 739-7420
                                       E-Mail: rblanchette@germer.com

                                       ATTORNEY FOR DEFENDANT




                                         4

                                                                              EX. B
   Case 4:21-cv-01683 Document 1-3 Filed on 05/21/21 in TXSD Page 10 of 10




                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument
has been duly sent by e-serve, on May 18, 2021, to the following counsel:

info@basulaw.com
Annie Basu
Basu Law Firm, PLLC
P.O. Box 550496
Houston, Texas 77255




                                                ROBIN N. BLANCHETTE




                                            5

                                                                                   EX. B
